Evans, Judge.
These defendants were tried jointly and convicted of illegally operating a motor vehicle upon a public road in Carroll County, Georgia, each vehicle being equipped with pneumatic tires, and carrying a gross load of 68,240 and 70,150 pounds respectively. They were sentenced to pay a fine of $500, or serve twelve months on the public works. Defendants appeal. Held:
1. The evidence for the state shows each defendant did in fact operate a tractor-trailer truck weighing 70,150 pounds and 68,240 pounds respectively, on a public road known as Jones Mill Road in Carroll County, Georgia. But no evidence was introduced to show that this particular road was, or had ever been, a public road under the Rural Roads Authority, which evidence was essential to the state’s case in order to show a violation of Code Ann. § 68-405 (c) (ii) (Ga. L. 1941, pp. 449, 450; 1951, pp. 772, 774; 1955, pp. 392, 393; 1956, p. 83; 1959, p. 27; 1964, pp. 83, 84; 1965, pp. 206, 207; 1968, pp. 30, 31; 1969, p. 637; 1971, pp. 43, 44; 1971, pp. 462-464; 1972, pp. 356, 358). Code Ann. § 68-405 (c) (i) allows a gross weight of 73,280 pounds on other roads and highways. This statute makes it a criminal offense to operate a motor vehicle of gross weight greater than 56,000 pounds on a road of the Rural Road Authority. But Code Ann. § 68-406 (Ga. L. 1941, pp. 449-451) provides that on all public roads of this state, it shall be lawful to operate any vehicle complying with the provisions of Code Ann. § 68-405, that is, up to 73,280 pounds weight is allowed unless it is a road constructed under the Rural Roads Authority. As each of the vehicles’ weight was less than the maximum allowed of 73,280 pounds on all public roads in Georgia, except those under the Rural Roads Authority, and as there was no evidence to show the road in question was under the Rural Roads Authority, the conviction was unauthorized.
2. Nor could a resolution alone of the County Commissioner of Carroll County make it a crime to exceed 56,000 pounds in weight since Code Ann. § 68-406 states, "It shall be lawful to operate over the highways of this State any vehicle which complies with the provisions ... as stated in the preceding section.” Code Ann. § 68-405, as amended.
3. No crime was shown by the evidence, and the lower court erred in failing to direct a verdict of not guilty.
Argued October 3, 1973
Decided November 7, 1973.
Tisinger & Tisinger, J. Thomas Vance, for appellants.
Johnson & Beckham, William P. Johnson, E. Carl Prince, Jr., for appellee.

Judgment reversed.


Hall, P. J., and Clark, J., concur.